          Case 7:16-cv-00895-PMH Document 98 Filed 10/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIM VASQUEZ,
                           Plaintiff,                          ORDER

                     -against-                                 16-CV-00895 (PMH)
SHAMEED YADALI, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         On October 8, 2020, the Civil Case Discovery Plan and Scheduling Order mailed to

Plaintiff at his most recent address, Mid-Hudson Forensic Psych. Center, 2834 Route 17m, New

Hampton, New York 10958, was returned to sender and indicated that it was “not deliverable as

addressed” and “unable to forward.” On October 6, 2020, the Court received a letter from Plaintiff

reflecting a return address of 51 New Hempstead Road, New City, New York 10956. (Doc. 97).

         Plaintiff has been warned previously that it is his obligation to provide the Court with an

address for mail service and that his failure to do so could result in dismissal of this action without

prejudice. (Doc. 85). Accordingly, the Court directs Plaintiff, within thirty days of this Order, to

provide the Court with his new mailing address. The Court will dismiss this action without

prejudice if Plaintiff fails to provide the Court with an address for service.

         The Clerk of the Court is respectfully directed to mail a copy of this Order, as well as a

copy of the Civil Case Discovery Plan and Scheduling Order (Doc. 93), to Plaintiff at 51 New

Hempstead Road, New City, New York 10956.

Dated:     New York, New York
           October 9, 2020

                                                  PHILIP M. HALPERN
                                                  United States District Judge
